Citation Nr: 0303708	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  98-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include lumbar strain.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for tinnitus.

(A decision concerning the issues of entitlement to service 
connection for deviated nasal septum, status post 
septorhinoplasty, and rhinitis with enlarged turbinates is 
deferred pending further development by the Board).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1970, April 1984 to January 1988, January 1989 to 
February 1989, and August 1989 to February 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied service connection for a low back 
disorder including lumbar strain; gastroesophageal reflux 
disease; tinnitus; deviated nasal septum; status post 
septorhinoplasty; and rhinitis with enlarged turbinates.

The Board is undertaking additional development on the issues 
of entitlement to service connection for deviated nasal 
septum, status post septorhinoplasty, and rhinitis with 
enlarged turbinates pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have current disability from a low 
back disorder that is related to a disease or injury incurred 
during his active military service.

4.  The veteran does not have current disability from 
gastroesophageal reflux which is related to a disease or 
injury he incurred during his active military service.

5.  The veteran has current disability from tinnitus 
(diagnosed within a year of his February 1997 separation from 
his last period of active duty service) that was incurred as 
a result of noise exposure during such service.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran is not entitled to service connection for 
gastroesophageal reflux.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  The veteran is entitled to service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from a 
low back disorder, gastroesophageal reflux, tinnitus, 
deviated nasal septum, status post septorhinoplasty, and 
rhinitis with enlarged turbinates.  For the reasons and bases 
discussed below, the Board concludes that the veteran is not 
entitled to service connection for a low back disorder 
diagnosed as lumbar strain, and gastroesophageal reflux.  The 
Board further concludes that the veteran is entitled to 
service connection for tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Low Back Disability

The veteran asserted in a VA Form 9 filed in November 1998 
that he injured his back while aboard the U.S.S. Iwo Jima 
sometime between May 1992 and June 1993.  He stated that he 
was treated with Valium and Motrin.  He did not provide any 
further details concerning the specific date or circumstances 
of the injury, such as the nature of the injury, witnesses to 
the injury, or the specific date of the injury.

Service medical records do not show that the veteran had 
chronic disability from a low back disorder during his active 
military service.  When the veteran was examined in January 
1997 he denied a history of recurrent back pain.  The 
examiner did not report any significant interval history of a 
back disorder.  On examination, the veteran's spine and 
musculoskeletal systems were clinically normal.  

Pursuant to the claim filed by the veteran in March 1997, he 
underwent VA orthopedic examination in May 1997.  At that 
time, his complaints included right low back pain localized 
to the right low back paraspinal region.  His pain did not 
cross the midline and did not extend distally or proximally.  
He denied bowel or bladder complaints, tingling, and 
weakness.  On examination, he was able to walk without 
obvious limp or list.  He had no fixed or flexible 
deformities.  His paraspinal musculature appeared appropriate 
for his age.  He had forward flexion to 100 degrees, backward 
extension to 30 degrees, right and left lateral flexion to 45 
degrees, and left and right rotation to 80 degrees.  The 
veteran was able to walk on his heels and toes without 
difficulty.  Straight leg raising was negative.  Sensation 
was intact.  Deep tendon reflexes were 2+ at the patella 
tendons and the Achilles tendons.  Strength was 5/5 in hip 
flexors, knee extensors, ankle dorsiflexion, great toe 
dorsiflexion, ankle plantar flexion, hamstrings, and hip 
abductors.  X-rays of the lumbar spine did not show any bony 
or soft tissue abnormalities.  The disc spaces were well 
maintained.  There was no listhesis or scoliosis.  The 
examiner reported an impression of lumbar strain.  The 
examiner commented that the veteran's low back pain was very 
well localized to the right paraspinal musculature and that 
there was no apparent involvement of the vertebral elements.  
The veteran was encouraged to remain as active as possible. 

Records dated after May 1997 do not pertain to the veteran's 
claim that his current disability from a low back disorder, 
diagnosed as lumbar strain, is related to a disease or injury 
he incurred during his active military service.

The veteran's own assertions that he has current disability 
from a low back disorder that is related to a disease or 
injury in service are afforded no probative weight in the 
absence of evidence that he has the expertise to render 
opinions about the etiology of his low back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of evidence of a chronic back disorder in service, or 
competent medical evidence that the veteran's current low 
back disability, diagnosed as lumbar strain,  is related to a 
disease or injury he incurred in service, the Board finds 
that the veteran does not have current disability from a back 
disorder that is related to a disease or injury he incurred 
in service.  Therefore, the Board concludes that the veteran 
is not entitled to service connection for a low back 
disorder, including lumbar strain.

B.  Gastroesophageal Reflux Disease

The veteran's service medical records do not show that he had 
a gastrointestinal disorder during his active military 
service.  At the time of his medical examination for 
separation from service in January 1997, the veteran denied a 
history of stomach or intestinal trouble.  An examiner 
reported that the veteran's abdomen and viscera were 
clinically normal.  The examiner did not report any 
significant interval history. It was not until his appeal in 
October 1998 that the veteran reported that he was treated 
for a stomach disorder during his active service with Mylanta 
and Tums.

The veteran was afforded a VA general medical examination in 
June 1997.  At the time, his complaints included heartburn, 
especially when he slept and awoke in the middle of the 
night.  He denied nausea, vomiting, diarrhea, regurgitation, 
and constipation.  On examination, his abdomen was soft and 
depressible.  Peristalsis was present.  There were no masses, 
tenderness or visceromegaly.  The pertinent diagnosis was 
gastroesophageal reflux.

The Board has carefully reviewed the entire record.  In the 
absence of a showing of a chronic disease in service or 
competent medical evidence of a nexus between current 
complaints (diagnosed as gastroesophageal reflux) and an in-
service disease or injury, the Board finds that the veteran 
did not incur disability from gastroesophageal reflux during 
his active military service.  His own assertion that he 
incurred a digestive disorder during his active military 
service are afforded no probative weight in the absence of 
evidence that he has the expertise to render an opinion about 
the etiology of the post-service diagnosis.  See Espiritu v. 
Derwinski, supra.  Therefore the Board concludes the veteran 
is not entitled to service connection for gastroesophageal 
reflux.

C.  Tinnitus

Service medical records do not show that the veteran had 
diagnoses or treatment for tinnitus.  However, he served 
aboard an aircraft carrier and may have been exposed to high 
levels of noise.  During a hearing conservation program in 
May 1992, he denied having past or current hearing problems.  
At the time of his medical examination for separation from 
service in January 1997, the veteran denied a history of ear 
trouble.  An examiner reported that the veteran's hearing had 
not changed significantly since 1993.

During a VA ear examination in May 1997, the veteran had 
subjective complaints of bilateral tinnitus and hearing loss.  
On clinical examination, his ears were normal.  The veteran 
was referred for an audiological examination.  After a VA 
audiological examination in late May 1997, the veteran's 
hearing was reported as normal.  However, another examiner 
reported a diagnosis of bilateral, constant tinnitus that 
varied in loudness and pitch and was very bothersome.  The 
reported onset of the tinnitus was two years earlier.  

A private medical report dated in November 1998 contains a 
diagnosis of symmetric, mild sensorineural hearing loss with 
associated tinnitus.  In a letter dated in December 1998, the 
same physician reported that the veteran had a history of 
tinnitus.  The physician noted that the veteran had served 
aboard ships, including aircraft carriers.  The physician 
reported that the veteran's tinnitus ". . . certainly could 
have been caused by his noise exposure during his time in the 
service."

As the record shows that the veteran has current disability 
from tinnitus, which has been attributed to in-service noise 
exposure, the Board concludes that the veteran is entitled to 
service connection for tinnitus.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case, the veteran has been so notified by the 
October 1997 rating decision, the November 1997 statement of 
the case, and the November 2002 supplemental statement of the 
case.  Also, by a letter from the RO dated in November 2002, 
the veteran was advised of VA's duties to notify and assist 
the veteran in the development of his claim.  He was provided 
forms for authorization to release medical records.  He has 
been notified that ultimately, it was his responsibility to 
provide evidence to support his claim.  The veteran has not 
indicated that there is additional evidence which has not 
been obtained.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's November 2002 
supplemental statement of the case and November 2002 letter.  

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The Board notes that the veteran has contended that the 
service medical records contained in the claims file are 
incomplete.  Pursuant to the Board's June 2000 remand of this 
matter, the RO has made every effort to acquire any 
additional records and has determined that further efforts 
would be futile.  The file contains no indication that there 
are other records that are available and have not been 
obtained. Rather, the National Personnel Records Center 
reported in 2002 that all service medical records were sent 
to VA in February 1998.

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  He has had several opportunities to identify 
sources of evidence, including the claim he filed, his Notice 
of Disagreement, his substantive appeal, his testimony, and 
other statements.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran had been 
afforded VA examinations.  The claims file does not contain 
evidence that a low back disorder or gastroesophageal reflux 
may be associated with a disease or injury incurred during 
the veteran's active military service - such as evidence of 
post-service treatment or other possible association with 
military service, see 38 C.F.R. § 3.159(c)(4)(ii).  
Therefore, the Board does not deem any further VA examination 
necessary to decide the claims of entitlement to service 
connection for a low back disorder or gastroesophageal 
reflux.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disorder, 
including lumbar strain, and for gastroesophageal reflux is 
denied.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

